Title: William Emmons to James Madison, 9 January 1831
From: Emmons, William
To: Madison, James


                        
                            
                                Hond. Sir.
                            
                            
                                
                                    Richmond
                                
                                Jan 9th 1831
                            
                        
                        
                        Having learned it is not your pleasure to have the 2d Edition of the Fredoniad—I have sold to Gov. James
                            Barbour of Orange the Copy that was sent you It would be a pecular favour to tax your kindness to have the 4 Vols.
                            forwarded to the Family of Mr. Barbour the 1st opportunity.
                        I am Sir with sentiments of respect your Obt Svt—
                        
                        
                            
                                Wm Emmons
                            
                        
                    